DETAILED ACTION
Pending Claims
Claims 1-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (claims 24-28) in the reply filed on December 29, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-23 (Group I) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 29, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Vu et al. (US 2016/0009738 A1).
Regarding claims 24, 26, and 27, Vu et al. disclose: (24) a method for preparation of isocyanates from carbonate containing compounds (Abstract; Example 1 in paragraphs 0073-0075), comprising: 
(1) providing a mixture comprises a carbonate containing compound (paragraph 0073: dimethylcarbonate), an aliphatic amine or amino silane (paragraph 0073: gamma-aminopropyltrimethoxysilane) and a solvent (paragraph 0073: methanol), and 
(2) performing a converting process to have the carbonate containing compound react with the aliphatic amine or amino silane to produce isocyanates, wherein the converting process comprises a first heating stage and a second heating stage (paragraphs 0074-0075), 
wherein the first heating stage operates at temperature between 40 and 150oC (paragraph 0074: 45±5oC), and 
the second heating stage operates at temperature between 100 and 250oC under vacuum (paragraph 0075: 210oC to 225oC and a vacuum of 60 to 70 mmHg);
(26) wherein the amino silane comprises (3-aminopropyl)triethoxysilane or (3-aminopropyl)trimethoxysilane (paragraph 0073: gamma-aminopropyltrimethoxysilane); and 
(27) wherein the mixture comprises 5-50 wt% of the carbonate containing compound based on total weight of the mixture (paragraph 0075: converts to approximately 35%).
The exemplary embodiment of Vu et al. is formulated with dimethylcarbonate (see paragraph 0073).  Accordingly, the exemplary embodiment of Vu et al. does not disclose: (24) wherein the carbonate containing compound comprises polycarbonate, diphenyl carbonate or its 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reformulate the exemplary embodiment of Vu et al. with the instantly claimed carbonate containing compound because: (a) the exemplary embodiment of Vu et al. is formulated with dimethylcarbonate; (b) the general teachings of Vu et al. contemplate other suitable carbonate reactants; and (c) the other suitable carbonate reactants of Vu et al. include diphenyl carbonate.
Regarding claim 25, the teachings of Vu et al. fail to explicitly disclose: (25) wherein the aliphatic amine comprises benzylamine, ethylamine, phenethylamine, propylamine, 3-phenylpropylamine, butylamine, 4-phenylbutylamine, pentylamine, 5-phenylpentylamine, hexylamine, 6-phenylhexylamine, isobutylamine, aminoethylpiperazine, 1-methylpiperazine, 3-morpholinopropylamine or aminoethylpiperazine.  However, the scope of claim remains open to “an aliphatic amine or amino silane”.  Accordingly, the claim is obviously satisfied by Vu et al. because they disclose the use of an amino silane.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Vu et al. (US 2016/0009738 A1) in view of Childress et al. (US Pat. No. 7,060,849).
Regarding claim 28, the teachings of Vu et al. are as set forth above and incorporated herein.  The exemplary embodiment of Vu et al. includes a neutralization step (see paragraph 0074) and features a methanol solvent (see paragraph 0073).  Accordingly, the exemplary embodiment of Vu et al. does not disclose: (28) wherein the solvent comprises diethyl ether, di-
Childress et al. disclose a related process (see Abstract).  Childress et al. contemplate the use of a methanol solvent, matching the methoxy groups of the silane (see column 6, lines 18-25).  They also disclose that a number of the instantly claimed solvents are recognized in the art as suitable alternatives to methanol, and these alternative solvents can help limit transesterification during neutralization (see column 6, lines 25-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reformulate the exemplary embodiment of Vu et al. with the instantly claimed solvent because: (a) the exemplary embodiment of Vu et al. includes a neutralization step and features a methanol solvent; (b) Childress et al. disclose a related process and contemplate the use of a methanol solvent, matching the methoxy groups of the silane; and (c) Childress et al. also disclose that a number of the instantly claimed solvents are recognized in the art as suitable alternatives to methanol, which can help limit transesterification during neutralization.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pohl et al. (US Pat. No. 5,220,047) and Gedon et al. (US Pat. No. 6,673,954) disclose related processes.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
March 9, 2022